Citation Nr: 1718586	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2015, the Board remanded the claim for service connection for PTSD for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed by the Board's December 2015 remand instructions, a VA mental health examination for PTSD was scheduled for January 2017.  An April 2017 Statement in Support of Claim reflects that the Veteran did not receive notice of his scheduled examination and the Veteran did not appear for the scheduled January 2017 VA examination.  The Veteran has requested that another VA examination be scheduled.  

The Board finds that good cause has been provided as to the request to reschedule the January 2017 VA examination and the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed PTSD.  The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

a.  The examiner should clarify whether the Veteran meets the diagnostic criteria for PTSD.

b.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent probability or greater) related to the verified stressor of being exposed to rocket attacks while stationed in the Republic of Vietnam. 

c.  If the examiner determines that the Veteran does not have PTSD, he or she should address the December 2010 VA treatment record that documents a current diagnosis of PTSD, the December 2011 VA treatment record that indicates the Veteran meets the DSM-IV criteria for PTSD, and the various VA medical records reflecting treatment for PTSD.  

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record.  The examiner should provide an explanation for all conclusions reached.  

2.  Then, readjudicate the claim.  If the decision remains unfavorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




